ALLEN, Judge.
Appellant timely files this appeal from a jury verdict and judgment of guilty to the charge of possession of a pistol by a convicted felon.
Appellant’s only point of contention is that the appellee failed to prove that appellant was a convicted felon. The appellee at the trial introduced the testimony of Mr. Lawrence Diehl, an officer of the Braden-ton Police Department.
Mr. Diehl testified that in April, 1964, he arrested and charged the appellant with the breaking and entering with intent to commit a misdemeanor of the Blue Lantern Cafe in Bradenton. Mr. Diehl identified the appellant as the same Nathaniel Dow-ling he arrested in 1964. The appellee introduced into evidence, over appellant’s objection, certified copies of the proper court records showing that Nathaniel Dowling had been informed against for the 1964 crime, that he entered a plea of guilty, and that he was convicted and sentenced to three years in prison. The appellant contends that there was not substantial proof showing that he was the Nathaniel Dowling charged in the proper court records in 1964.
We find from the whole record that there was substantial proof that the appellant and the Nathaniel Dowling shown in the proper court records introduced into evidence was the same person. The elements necessary to prove a prior conviction by a proper record as set down in Warren v. State, Fla.1954, 74 So.2d 688, were present in the instant case. The essential elements being the information, the plea of the accused, the jurisdiction of the court, the verdict of the jury, and the judgment and sentence of the court.
We, therefore, must and do affirm the judgment from which this appeal is taken.
Affirmed.
LILES, C. J., and PIERCE, J., concur.